EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 6-13, 17-18, and 20 are cancelled.  

Claim 1 is directed to an allowable product. Claims 6-13, 17-18 and 20, directed to the invention(s) of a method and a method of treating a uterine abnormality, do not require all the limitations of an allowable product claim, and have NOT been rejoined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 1 comprising inter alia an inflatable member coupled to a rearward end of the access sheath, extending along an intermediate portion of the access sheath, and covering a distal end of the access sheath, the inflatable member including a distal expansion portion adjacent to the distal end of the access sheath and an intermediate expansion portion adjacent to the intermediate portion of the access sheath; wherein the inflatable member is configured to be received into a uterine cavity by insertion of the access sheath through a cervical canal and into the uterine cavity, wherein the distal expansion portion of the inflatable member is configured to expand to cover a contour of the uterine cavity upon inflation and to internally seal the uterine cavity, and wherein the intermediate expansion portion is configured to expand and form a seal at an entry to the cervical canal. 
Sharkey et al. teaches a device, comprising: an access sheath (20) comprising a tubular member; an inflatable member (101/102/98) coupled to a rearward end of the access sheath, extending along an intermediate portion of the access sheath, and covering a distal end of the access sheath (FIG. 40); and wherein the inflatable member is configured to be received into a uterine cavity by insertion of the access sheath into the uterine cavity (FIG. 3 for example), and wherein the inflatable member is configured to expand to cover a contour of the uterine cavity upon inflation and to internally seal the uterine cavity (para [0115] for example).  However Sharkey et al. does not teach an intermediate expansion portion is configured to expand and form a seal at an entry to the cervical canal.  Therefore Sharkey et al. does not meet all of the limitations of the currently pending claim.
Evans et al. teaches a device, comprising an access sheath (104) comprising a tubular member; an inflatable member (110) coupled to and covering a distal end of the access sheath (FIG. 1); and wherein the inflatable member is configured to be received into a uterine cavity by insertion of the access sheath into the uterine cavity, and wherein the inflatable member is configured to expand to cover a contour of the uterine cavity upon inflation and to internally seal the uterine cavity (FIG. 8). However, Evans et al. does not teach the inflatable member is coupled to a rearward member of the access sheath, extending along an intermediate portion of the access sheath, and covering a distal end of the access sheath.  Therefore Evans et al. does not meet all of the limitations of the currently pending claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795